Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/140,110 filed on January 3, 2021.


Claims 21-40 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,356,461. Although the claims at issue are not identical, they are not patentably distinct from each other because both require identifying media content served to a first client device; identify a first client device IP address corresponding to the first client device, wherein the first client device is linked to a household profile; submit a request for content placement opportunities; receive content placement opportunities identifying at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the first client device; and linking the mobile .
Instant Application:
21. (New) A system for intelligent multi-device content distribution based on associated internet protocol (IP) addressing, the system comprising: a computer processor; an advertising engine executing on the computer processor and configured to: identify media content served to a first client device; identify a first client device IP address corresponding to the first client device, wherein the first client device is linked to a household profile; submit a request for content placement opportunities; receive content placement opportunities identifying at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the first client device; and linking the mobile client device to the household profile by: determining a percentage of requests of the mobile client device originating from an IP address common with the first client device IP address; comparing the percentage to a predefined threshold; and linking the mobile client device to the household profile based on determining that the threshold is exceeded; and a content provider configured to: select advertising content based on the media content; and provide the advertising content for the content placement opportunity to be displayed on the mobile client device.



23. (New) The system of claim 21, wherein the first client device is a non-mobile television client.

24. (New) The system of claim 21, further comprising determining that the first client device is a tablet computer, wherein the determining comprises at least one selected from a group consisting of: determining that multiple content requests from the first client device originate from the same geographic location, analyzing media access control (MAC) address information corresponding to the first client device, analyzing make, model, type, or category information corresponding to the first client device, analyzing the content served to the first client device; analyzing user submitted indications about the first client device; and analyzing information associating the first client device with the household from a third party entity.

25. (New) The system of claim 21, wherein the household profile represents a grouping of related computing devices.

26. (New) The system of claim 21, wherein: the advertising engine is further configured to provide the request and the first client device IP address to a content exchange service, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the first client device IP address with at least a portion of the mobile client device IP address; and receiving content placement opportunities includes receiving the content placement opportunities from the content exchange service.

27. (New) The system of claim 21, wherein the first client device is a tablet computer.



29. (New) A method for intelligent multi-device content distribution based on associated internet protocol (IP) addressing, the method comprising: identifying, by a computer processor, media content served to a first client device; identifying a first client device IP address corresponding to the first client device, wherein the first client device is linked to a household profile; submitting a request for content placement opportunities; receiving content placement opportunities identifying at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the first client device; linking the mobile client device to the household profile by: determining a percentage of requests of the mobile client device originating from an IP address common with the first client device IP address; comparing the percentage to a predefined threshold; and linking the mobile client device to the household profile based on determining that the threshold is exceeded; selecting advertising content based on the media content; and providing the advertising content for the content placement opportunity to be displayed on the mobile client device.

30. (New) The method of claim 29, wherein the media content and the second advertising content are related.

31. (New) The method of claim 29, wherein the first client device is a non-mobile television client.

32. (New) The method of claim 29, further comprising determining that the first client device is a tablet computer, wherein the determining comprises at least one selected from a group consisting of: determining that multiple content requests from the first client 

33. (New) The method of claim 29, wherein the household profile represents a grouping of related computing devices.

34. (New) The method of claim 29: further comprising providing the request and the first client device IP address to a content exchange service, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the first client device IP address with at least a portion of the mobile client device IP address; and wherein receiving content placement opportunities includes receiving the content placement opportunities from the content exchange service.

35. (New) The method of claim 29, wherein the first client device is a tablet computer.

36. (New) The method of claim 29, wherein the first client device and the mobile client device are the same device.

37. (New) A non-transitory computer-readable storage medium comprising a plurality of instructions for intelligent multi-device content distribution, the plurality of instructions executing on at least one computer processor to enable the computer processor to: identify media content served to a first client device; identify a first client device IP address corresponding to the first client device, wherein the first client device is 

38. (New) The non-transitory computer-readable storage medium of claim 37, wherein the media content and the advertising content are related.

39. (New) The non-transitory computer-readable storage medium of claim 37, wherein the first client device is a tablet computer.

40. (New) The non-transitory computer-readable storage medium of claim 37, wherein the first client device is a non-mobile television client.

1. A system for adaptive multi-device content distribution based on associated internet protocol (IP) addressing, the system comprising: a computer processor; a content engine executing on the computer processor and configured to: identify media content served to a television client; identify a television client internet protocol (IP) address associated with the television client, wherein the television client is linked to a household profile; submit, to a content exchange service, a request for content placement opportunities; receive content placement opportunities from the content exchange service, wherein one or more content placement opportunities identify at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the television client; and linking one or more of the requesting mobile client devices to the household profile by: determining a percentage of requests of the requesting mobile client device originating from a common origin; comparing the percentage to a predefined threshold; and linking the requesting mobile client device to the household profile based on determining that the threshold is exceeded; and a content provider configured to: identify content relevant to the media content; and provide the content for the content placement opportunity to be displayed on the one or more requesting 

2. The system of claim 1, the content engine further configured to: provide the television client IP address to the content exchange service in conjunction with the request, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the television client IP address, at least one of the content placement opportunities referencing at least one of the requesting mobile client devices connected to a common network of the television client.

3. A non-transitory computer-readable storage medium comprising a plurality of instructions for multi-device content distribution, the plurality of instructions executing on at least one computer processor to enable the computer processor to: identify media content served to a television client; identify a television client internet protocol (IP) address associated with the television client, wherein the television client is linked to a household profile; submit, to a content exchange service, a request for content placement opportunities; receive content placement opportunities from the content exchange service, wherein one or more content placement opportunities identify at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the television client; and linking one or more of the requesting mobile client devices to the household profile by: determining a percentage of requests of the requesting mobile client device originating from a common origin; comparing the percentage to a predefined threshold; and linking the requesting mobile client device to the household profile based on determining that the threshold is exceeded; and identify content relevant to the media content; and provide the content for the content placement 

4. The non-transitory computer-readable storage medium of claim 3, wherein each of the mobile client IP addresses is truncated by the content exchange service.

5. The non-transitory computer-readable storage medium of claim 4, wherein each of the truncated mobile client IP addresses corresponds to a geographic area, and wherein the television client IP address corresponds to a geographic location within the geographic area.

6. The non-transitory computer-readable storage medium of claim 3, the plurality of instructions further enabling the computer processor to: provide the television client IP address to the content exchange service in conjunction with the request, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the television client IP address, at least one of the content placement opportunities referencing one of the requesting mobile client devices.

7. The non-transitory computer-readable storage medium of claim 3, the plurality of instructions further enabling the computer processor to: encode the television client IP address to generate an encoded IP address; provide the encoded IP address to an IP matching service, wherein the content exchange service provides encoded client IP addresses to the IP matching service, and wherein the client IP matching service matches the encoded IP address to an encoded client IP address of a client computing device of the requesting mobile client devices, wherein the content placement opportunities comprise a content placement opportunity associated with the client computing device.

8. The non-transitory computer-readable storage medium of claim 3, wherein the content comprises advertisement content and the content placement opportunities are advertisement placement opportunities.

9. The non-transitory computer-readable storage medium of claim 3, wherein the television client IP address is assigned to a networking device connected to both the television client and one of the requesting mobile client devices associated with at least one of the content placement opportunities.

10. A method for adaptive multi-device content distribution based on associated internet protocol (IP) addressing, the method comprising: identifying media content served to a television client; identifying a television client internet protocol (IP) address associated with the television client, wherein the television client is linked to a household profile; submitting, by a computer processor and to a content exchange service, a request for content placement opportunities; receiving content placement opportunities from the content exchange service, wherein one or more content placement opportunities identify at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the television client; linking one or more of the requesting mobile client devices to the household profile by: determining a percentage of requests of the requesting mobile client device originating from a common origin; comparing the percentage to a predefined threshold; and linking the requesting mobile client device to the household profile based on determining that the threshold is exceeded; and identifying content relevant to the media content; and providing the content for the content placement opportunity to be displayed on the one or more requesting mobile client devices linked to the household profile.

11. The method of claim 10, wherein the mobile client IP address of each content placement opportunity is truncated by the content exchange service.

12. The method of claim 11, wherein each of the truncated mobile client IP addresses corresponds to a geographic area, and wherein the television client IP address corresponds to a geographic location within the geographic area.

13. The method of claim 10, further comprising: providing the television client IP address to the content exchange service in conjunction with the request, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the television client IP address.

14. The method of claim 10, further comprising: providing the television client IP address to an IP matching service, wherein the content exchange service provides encoded client IP addresses to the IP matching service, and wherein the IP matching service matches the television client IP address to an encoded client IP address of a client computing device of the requesting mobile client devices, wherein the content placement opportunities comprise a content placement opportunity associated with the client computing device.

15. The method of claim 10, wherein the television client IP address is assigned to a networking device connected to both the television client and a client computing device of the requesting mobile client devices associated with at least one of the content placement opportunities.

16. The method of claim 10, further comprising: constructing, based at least on the media content served to the television client, a .



Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,887,643. Although the claims at issue are not identical, they are not patentably distinct from each other because both require identifying media content served to a first client device; identify a first client device IP address corresponding to the first client device, wherein the first client device is linked to a household profile; submit a request for content placement opportunities; receive content placement opportunities identifying at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the first client device; and linking the mobile client device to the household profile by: determining a percentage of requests of the mobile client device originating from an IP address common with the first client device IP address; comparing the percentage to a predefined threshold; and linking the mobile client device to the household profile based on determining that the threshold is exceeded; and a content provider configured to: select advertising content based on the media content; and provide the advertising content for the content placement opportunity to be displayed on the mobile client device.
Instant Application:
21. (New) A system for intelligent multi-device content distribution based on associated internet protocol (IP) addressing, the system comprising: a computer processor; an advertising engine executing on the computer processor and configured to: identify media content served to a first client 

22. (New) The system of claim 21, wherein the media content and the advertising content are related.

23. (New) The system of claim 21, wherein the first client device is a non-mobile television client.

24. (New) The system of claim 21, further comprising determining that the first client device is a tablet computer, wherein the determining comprises at least one selected from a group consisting of: determining that multiple content requests from the first client device originate from the same geographic location, analyzing media access control (MAC) address information corresponding to the first client device, analyzing make, model, type, or category information corresponding to the first client device, analyzing the content served to the first client device; analyzing user submitted indications about the first 

25. (New) The system of claim 21, wherein the household profile represents a grouping of related computing devices.

26. (New) The system of claim 21, wherein: the advertising engine is further configured to provide the request and the first client device IP address to a content exchange service, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the first client device IP address with at least a portion of the mobile client device IP address; and receiving content placement opportunities includes receiving the content placement opportunities from the content exchange service.

27. (New) The system of claim 21, wherein the first client device is a tablet computer.

28. (New) The system of claim 21, wherein the first client device and the mobile client device are the same device.

29. (New) A method for intelligent multi-device content distribution based on associated internet protocol (IP) addressing, the method comprising: identifying, by a computer processor, media content served to a first client device; identifying a first client device IP address corresponding to the first client device, wherein the first client device is linked to a household profile; submitting a request for content placement opportunities; receiving content placement opportunities identifying at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the first client device; linking the mobile client device to the household profile by: determining a percentage of requests of the mobile client device originating from an IP 

30. (New) The method of claim 29, wherein the media content and the second advertising content are related.

31. (New) The method of claim 29, wherein the first client device is a non-mobile television client.

32. (New) The method of claim 29, further comprising determining that the first client device is a tablet computer, wherein the determining comprises at least one selected from a group consisting of: determining that multiple content requests from the first client device originate from the same geographic location, analyzing media access control (MAC) address information corresponding to the first client device, analyzing make, model, type, or category information corresponding to the first client device, analyzing the content served to the first client device; analyzing user submitted indications about the first client device; and analyzing information associating the first client device with the household from a third party entity.

33. (New) The method of claim 29, wherein the household profile represents a grouping of related computing devices.

34. (New) The method of claim 29: further comprising providing the request and the first client device IP address to a content exchange service, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the first client 

35. (New) The method of claim 29, wherein the first client device is a tablet computer.

36. (New) The method of claim 29, wherein the first client device and the mobile client device are the same device.

37. (New) A non-transitory computer-readable storage medium comprising a plurality of instructions for intelligent multi-device content distribution, the plurality of instructions executing on at least one computer processor to enable the computer processor to: identify media content served to a first client device; identify a first client device IP address corresponding to the first client device, wherein the first client device is linked to a household profile; submit a request for content placement opportunities; receive content placement opportunities identifying at least a portion of a mobile client IP address representing a requesting mobile client device outside of a local network of the first client device; linking the mobile client device to the household profile by: determining a percentage of requests of the mobile client device originating from an IP address common with the first client device IP address; comparing the percentage to a predefined threshold; and linking the mobile client device to the household profile based on determining that the threshold is exceeded; select advertising content based on the media content; and provide the advertising content for the content placement opportunity to be displayed on the mobile client device.

38. (New) The non-transitory computer-readable storage medium of claim 37, wherein 

39. (New) The non-transitory computer-readable storage medium of claim 37, wherein the first client device is a tablet computer.

40. (New) The non-transitory computer-readable storage medium of claim 37, wherein the first client device is a non-mobile television client.

1. A system for intelligent multi-device content distribution based on associated internet protocol (IP) addressing, the system comprising: a computer processor; an advertising engine executing on the computer processor and configured to: identify first advertising content served to a first client 

2. The system of claim 1, wherein the first advertising content and the second advertising content are related.

3. The system of claim 1, wherein the first advertising content and the second advertising content are the same.

4. The system of claim 1, wherein the first client device is a non-mobile television client.

5. The system of claim 1, further comprising determining that the first client device is a non-mobile television client, wherein the determining comprises at least one selected from a group consisting of: determining that multiple content requests from the first client device originate from the same geographic location, analyzing media access control (MAC) address information corresponding to 

6. The system of claim 1, wherein the first client device is a mobile device.

7. The system of claim 1, wherein the first client device and the second client device are the same device.

8. The system of claim 1, wherein the household profile represents a grouping of related computing devices.

9. The system of claim 1, wherein the advertising engine is further configured to: provide the first client device IP address to the content exchange service in conjunction with the request, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the first client device IP address with at least a portion of the second client device IP address.

10. A method for intelligent multi-device content distribution based on associated internet protocol (IP) addressing, the method comprising: identifying, by a computer processor, first advertising content served to a first client device; identifying a first client device IP address associated with the first client device, wherein the first client device is linked to a household profile; submitting, to a content exchange service, a request for content placement opportunities; receiving content placement opportunities from the content exchange service, wherein one or more content placement opportunities identify at least a portion of a second client device IP address of a second client device; linking the 

11. The method of claim 10, wherein the first advertising content and the second advertising content are related.

12. The method of claim 10, wherein the first advertising content and the second advertising content are the same.

13. The method of claim 10, wherein the first client device is a non-mobile television client.

14. The method of claim 10, further comprising determining that the first client device is a non-mobile television client, wherein the determining comprises at least one selected from a group consisting of: determining that multiple content requests from the first client device originate from the same geographic location, analyzing media access control (MAC) address information corresponding to the first client device, analyzing make, model, type, or category information corresponding to the first client device, analyzing the content served to the first client device; analyzing user submitted indications about the first client device; and analyzing information associating the first client device with the household from a third party entity.

15. The method of claim 10, wherein the first client device is a mobile device.

16. The method of claim 10, wherein the first client device and the second client device are the same device.

17. The method of claim 10, wherein the household profile represents a grouping of related computing devices.

18. The method of claim 10, further comprising: providing the first client device IP address to the content exchange service in conjunction with the request, wherein the content exchange service identifies content placement opportunities by matching at least a portion of the first client device IP address with at least a portion of the second client device IP address.

19. A non-transitory computer-readable storage medium comprising a plurality of instructions for intelligent multi-device content distribution, the plurality of instructions executing on at least one computer processor to enable the computer processor to: identify first advertising content served to a first client device; identify a first client device IP address associated with the first client device, wherein the first client device is linked to a household profile; submit, to a content exchange service, a request for content placement opportunities; receive content placement opportunities from the content exchange service, wherein one or more content placement opportunities identify at least a portion of a second client device IP address of a second client device; linking the second client device to the household profile by: determining a percentage of requests of the second client device originating from an IP address common with the first client device IP address; comparing the percentage to a predefined threshold; and linking the second client device to the household profile based on determining that the threshold is exceeded; select second advertising content based on the 

20. The non-transitory computer-readable storage medium of claim 19, wherein the first advertising content and the second advertising content are related.



Conclusion
Claims 21-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 23, 2022